DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.
Claim Interpretation
Claim 11 includes a limitation “at least one compound selected from a compound represented by Formula 1 and at least one compound selected from a compound represented by Formula 2 as a first additive” and “…the first additive is in included in an amount of 0.1 wt% to 10 wt% based on a total weight of the non-aqueous electrolyte solution.” In light of the specification (Para. [00183] and [00185]), the limitations are interpreted by the examiner to require 0.1 wt% to 10 wt% of the first additive (based on total weight of the non-aqueous electrolyte) wherein the first additive requires at least one compound of Formula 1 and at least one compound of Formula 2.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 2015-0022649) in view of Sharma et al. (US 2016/0211507) and Yoon et al. (US 2015/0249267).
Regarding Claim 11, Jung et al. teaches a lithium secondary battery with a non-aqueous electrolyte (Para. [0089]), a cathode (Fig. 1, #3) (i.e. positive electrode) and cathode active material (Para. [0091]) (i.e. positive electrode active material, an anode (Fig. 1, #5) (i.e. negative electrode) and an anode active material (Para. [0091]) (i.e. negative electrode active material), wherein the anode active material can be Si or a Si alloy (Para. [0099]) (i.e. silicon-based negative electrode active material), wherein the separator (Fig. 1, #7) is arranged (i.e. disposed) between the cathode (Fig. 1, #3) (i.e. positive electrode) and the anode (Fig. 1, #5) (i.e. negative electrode), where the electrolyte (i.e. non-aqueous electrolyte solution) further includes an organic solvent and lithium salt (i.e. a lithium salt and a first organic solvent) (Para. [0075]) wherein the solvent can be fluoroethylene carbonate (Para. [0080] and Para. [0085]), and wherein the additive used can be LiPF3(CF3CF2)3 (i.e. a compound selected from the group of compounds represented by “Formula 2” of the instant claim) (Para. [0085]). This reads on claim 11 as RF1 to RF3 would each be a fluorine-substituted alkyl group with 2 carbons, and RF4 to RF6 are each fluorine atoms.
Jung et al. teaches a silicon based negative electrode active material (Para. [0099]), but does not teach a silicon oxide-based negative electrode active material.
However, Sharma et al. teaches a cell comprising a nonaqueous electrolyte solution with a lithium salt (Para. [0118] and claim 21) wherein the anode uses a negative electrode active material comprising a composite of a carbon material and a 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung et al. to incorporate the teaching of the silicon oxide-based negative electrode active material, in order to maintain high capacity and good cycling as is the case for silicon negative electrode active materials when placed into lithium ion batteries with lithium metal oxide positive electrode active materials (Para. [0098]), which is the case in Jung et al. (as Jung uses lithium cobalt oxide as cathode active material – Para. [0105]).
Jung et al. teaches using LiPF6 as a lithium salt (Para. [0082]). Jung et al. does not teach an additive for the non-aqueous electrolyte solution represented by “Formula 1” of the instant claim. 
However, Yoon et al. teaches an electrolyte for lithium secondary batteries including a lithium salt and non-aqueous solvent (i.e. non-aqueous electrolyte solution) wherein the electrolyte (i.e. electrolyte solution) may include tetraethylorthosilicate (i.e. “Formula 1” of the instant claim, wherein R1-R4 are unsubstituted alkyl groups with 2 carbons) or tetrapropylorthosilicate (i.e. “Formula 1” of the instant claim, wherein R1-R4 are unsubstituted alkyl groups with 3 carbons) as an additive (Para. [0014]), used with a lithium salt (for example, LiPF6) (Para. [0021]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-aqueous electrolyte solution of Jung et al. to incorporate the teaching of the compound in the electrolyte 
	Additionally, Jung et al. teaches that the additive used can be LiPF3(CF3CF2)3 (i.e. a compound selected from the group of compounds represented by “Formula 2” of the instant claim) (Para, [0087]). Yoon et al. teaches an electrolyte for lithium secondary batteries wherein tetraethylorthosilicate (i.e. “Formula 1” of the instant claim, wherein R1-R4 are unsubstituted alkyl groups with 2 carbons) or tetrapropylorthosilicate (i.e. “Formula 1” of the instant claim, wherein R1-R4 are unsubstituted alkyl groups with 3 carbons) is an additive (Para. [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the additive LiPF3(CF3CF2)3 (i.e. a compound selected from the group of compounds represented by “Formula 2” of the instant claim) and tetraethylorthosilicate or tetrapropylorthosilicate (i.e. “Formula 1” of the instant claim) for their use as an additive in non-aqueous electrolyte solution in a lithium secondary battery, as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I). 
Jung et al. further teaches the additive amount is 0.1 through 20 weight%, including a plurality of additives (wherein fluoroethylene carbonate is an additive) (Para. [0086]), which would be lie inside with the range of the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). As Jung et al. teaches the additive amount is 0.1 through 20 weight%, including a plurality of additives (or a mixture) (Para. [0086]), the amount of first additive in the plurality of additives would be overlapping with the range of the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).
Regarding Claim 12, Jung et al. as modified by Sharma et al. and Yoon et al. teaches all of the elements of the lithium secondary battery in claim 11 as explained above.
Jung et al. further teaches the anodal active material (i.e. negative electrode active material) is a carbonaceous material (i.e. carbon-based negative electrode active material) (Para. [0098]) and recognizes a mixture (Para. [0100]).
Regarding Claim 14, Jung et al. as modified by Sharma et al. and Yoon et al. teaches all of the elements of the invention in claim 11 as explained above. 
Jung et al. further teaches the additive amount is 0.1 through 20 weight%, including a plurality of additives (wherein fluoroethylene carbonate is an additive) (Para. [0086]), which would be lie inside with the range of the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Regarding Claim 15, Jung et al. as modified by Sharma et al. and Yoon et al.  teaches all of the elements of the invention in claim 11 as explained above. 
Jung et al. further teaches the additive amount is 0.1 through 20 weight%, including a plurality of additives (wherein fluoroethylene carbonate is an additive) (Para. [0086]), which would be overlapping with the range of the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 16, Jung et al. as modified by Sharma et al. and Yoon et al. teaches all of the elements of the invention in claim 11 as explained above.
Jung et al. does not teach an additive for the non-aqueous electrolyte solution represented by “Formula 1” of the instant claim. 
However, Yoon et al. teaches an electrolyte for lithium secondary batteries including a lithium salt and non-aqueous solvent (i.e. non-aqueous electrolyte solution) wherein the electrolyte (i.e. electrolyte solution) may include tetraethylorthosilicate (i.e. “Formula 1a” of the instant claim) or tetrapropylorthosilicate (i.e. “Formula 1b” of the instant claim,) as an additive (Para. [0014]), used with a lithium salt (for example, LiPF6) (Para. [0021]). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Yoon et al. cited herein.
Regarding Claim 17, Jung et al. as modified by Sharma et al. and Yoon et al.  teaches all of the elements of the invention in claim 11 as explained above.
3(CF3CF2)3 (i.e. a compound selected from the group of compounds represented by “Formula 2”) (Para. [0085]). This reads on claim 17 as RF1 to RF3 would each be a fluorine-substituted alkyl group with 2 carbons, and RF4 to RF6 are each independently fluorine atoms. 
Regarding Claim 18, Jung et al. as modified by Sharma et al. and Yoon et al. teaches all of the elements of the invention in claim 11 as explained above.
Jung et al. further teaches the electrolyte solution additive used can be LiPF3(CF3CF2)3 (i.e. a compound selected from the group of compounds represented by “Formula 2a” of the instant claim) (Para. [0087]).
Regarding Claim 20, Jung et al. as modified by Sharma et al. teaches all of the elements of the invention in claim 11 as explained above.
Jung et al. further teaches the additive amount is 0.1 through 20 weight%, including a plurality of additives (wherein fluoroethylene carbonate is an additive) (Para. [0086]), which would be overlapping with the range of the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Response to Arguments
Applicant's arguments filed October 26 have been fully considered but they are not persuasive.
. 
The Declaration under 37 CFR 1.132 filed October 26 is insufficient to overcome the rejection of claims 11-20 based upon Jung et al. (KR2015/0022649), Sharma et al. (US 2016/0211507) and Yoon et al. (US 2015/0249267) as set forth in the last Office Action because: The evidence in the Declaration is not convincing, as the Declaration does not provide sufficient unexpected results commensurate in scope with the claimed invention and thus, the burden to show unexpected results as required by MPEP 716.02 has not been met. 
Specifically, the Applicant has not demonstrated a criticality of the claimed first additive range (0.1 wt% to 10 wt%) wherein the first additive requires at least one compound of Formula 1 and at least one compound of Formula 2. The data provided in the Declaration show only Examples 4, 10, 11, 12, 15, Comparative Example 4 and Comparative Example 6 comprising both at least one compound of Formula 1 and at least one compound of Formula 2 and thus, are the only examples commensurate in scope with the claimed invention requiring both at least one compound of Formula 1 and at least one compound of Formula 2. The data do not provide evidence of a greater than expected decrease in resistance outweighing the evidence of obviousness. See MPEP 716.02(a)I.  A reduced resistance of an electrolyte comprising a silane based material in the amount provided in Examples 4, 10 and 11 (0.5 wt%) is an expected beneficial result as the secondary reference (Yoon, US2015/0249267) teaches using a silane based material (Formula 1) in an amount of 0.1 to 20 wt% reduces resistance 
Regarding the discharge capacity data provided in Table D, Example 12 comprising 10 wt% of the first additive (within the first additive wt% range of instant claim 11) shows a residual discharge capacity only 5% higher than Comparative Example 4 and a recovery discharge capacity only 3% higher than Comparative Example 4. Thus, the data for Example 12 do not show a marked improvement over Comparative Example 4. When considering all of the examples from Table D which are commensurate in scope with the claim, i.e. have Formula 1 and Formula 2 as a first additive, there is no evidence that an amount of first additive within the claimed range (Examples 12 and 15) produces results that are an improvement which can be considered a difference in kind, rather than one of degree, as compared to an amount above the claimed range (Comparative Example 4), see MPEP 716.02. Furthermore, Comparative Example 6 in Table D is not commensurate in scope with the claimed invention as Comparative Example 6 in Table D requires only the compound of Formula 1, whereas the claimed invention requires both at least one compound of Formula 1 and at least one compound of Formula 2. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above. 
	Applicant argues nothing in Jung provides any teaching or suggestions for one skilled in the art to select fluoroethylene carbonate (FEC) and LiPF3(CF3CF2)3 (i.e. a compound selected from the group of compounds represented by “Formula 2” of the instant claim) among the list of materials disclosed in Jung.
Examiner respectfully disagrees. Jung (the primary reference) teaches a solvent may be fluoroethylene carbonate (Para. [0080]) and teaches LiPF3(CF3CF2)3 as an example of the additive (i.e. a compound selected from the group of compounds represented by “Formula 2” of the instant claim) (Para. [0085]). The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. See MPEP § 2143.01(I). Also, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP §2123. Thus, the argument is not persuasive, and the rejection of record is maintained.
Applicant argues there is no suggestion or teaching to motivate one skilled in the art to combine fluoroethylene carbonate and LiPF3(CF3CF2)3 with a compound of Formula as 1 as claimed.
Examiner respectfully disagrees. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung et al. to incorporate the teaching of tetraethylorthosilicate (i.e. “Formula 1” of the instant claim, wherein R1-R4 are unsubstituted alkyl groups with 2 carbons) or 1-R4 are unsubstituted alkyl groups with 3 carbons) as an additive in the electrolyte solution of Yoon et al., because using the silane-based material in a lithium secondary battery may reduce interface resistance (Para. [0015]). Additionally, as Yoon et al. teaches tetraethylorthosilicate or tetrapropylorthosilicate is an additive (Para. [0014]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the additive LiPF3(CF3CF2)3  and tetraethylorthosilicate or tetrapropylorthosilicate (i.e. “Formula 1” of the instant claim) for their use as an additive in non-aqueous electrolyte solution in a lithium secondary battery, as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I). Thus, the argument is not persuasive, and the rejection of record is maintained.
Applicant appears to argue an obvious to try rationale is improper. An obvious to try rationale is not relied upon in any of the outstanding rejections. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above. The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729